IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-61,522-02


                      EX PARTE DARREN LYNN WALKER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 07-06-07236-CRR IN THE 143RD DISTRICT COURT
                             FROM REEVES COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of assault of a public servant and sentenced to fifteen years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied proper jail time credit for time spent in county jail

while a parole revocation warrant was issued, but not executed. Ex parte White, 400 S.W.3d 92

(Tex. Crim. App. 2013). Applicant was not eligible for bail on a new offense due to the “hold”

resulting from the issuance of the parole revocation warrant. He was therefore arrested under

meaning of TEX . GOV ’T CODE §§ 508.253 and entitled to the time credit he seeks.

       Relief is granted. Ex parte White, 400 S.W.3d 92 (Tex. Crim. App. 2013). Within thirty
                                                                                                  2

days from the date of this Court’s mandate, the Classification and Records Department of the Texas

Department of Criminal Justice-Correctional Institutions Division will give Applicant time credit

from April 4, 2019 to present instead of his current time credit of August 20, 2019 to present.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 16, 2022
Do not publish